DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, and  9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bemmelen (US 9392769) in view of Liang et al. (US 9441665 henceforth Liang).
Regarding claim 1, Van Bemmelen discloses a pet leash, comprising: an elongated strap defining a first end (14) disposed oppositely a second end (20, fig. 2); wherein the first end defines a fixed loop (handle 16); the fixed loop is configured to be held by a user (fig. 1); a ring defined on the second end (22, fig. 3); the ring slidably disposed around the elongated strap, between the first end and the second end thereof, such that, an adjustable loop is defined (col. 2, ll. 24-28, fig. 3); an attachment strap (24) having an attachment end disposed oppositely a leash end (32); wherein the attachment strap is slidably disposed upon the adjustable loop defined by the elongated strap (fig.3); the attachment strap comprising a fastener disposed on the attachment end thereof (34) but fails to teach wherein the attachment strap is attached to the elongated strap via an S-lock; wherein the S-lock comprises a pair of opposing openings configured to allow the elongated strap to form a loop between a first opposing opening and a second opposing opening; the attachment strap defined between the pair of opposing openings. However Liang teaches an S-lock comprising a pair of opposing openings. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Van Bemmelen’s ring with an S-lock carabiner as taught by Liang to allow an owner to quickly release an animal in case of an emergency (i.e. multiply dogs attached to the leash system fighting) while still maintaining control of the dogs via the leader leash or to quickly add a leader leash to the system i.e. when taking multiple dogs for a walk.
Regarding claim 3, Van Bemmelen as modified by Liang teaches the invention substantially as claimed and Liang further teaches wherein the fastener comprises a carabiner (510, col. 3, ll. 36-37).
Regarding claim 6, Van Bemmelen as modified by Liang teaches the invention substantially as claimed and Van Bemmelen further teaches wherein the fixed loop at the first end of the elongated strap is formed by securing a terminal end of the elongated strap to a portion of the elongated strap (col. 2, ll. 14-15, comprises a loop).
Regarding claim 9, Van Bemmelen as modified by Liang teaches the invention substantially as claimed and Van Bemmelen further teaches wherein the fixed loop comprises padding disposed thereon (grip, col. 2, ll. 14-15).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Bemmelen and Liang, as applied to claim 1 above, further in view of Dougherty et al.  (US D695469 henceforth Dougherty).
Regarding claim 2, Van Bemmelen as modified by Liang teaches the invention substantially as claimed but fails to teach wherein a safety lock is slidably positioned on the elongated strap between the fixed loop and the ring, such that the ring is constrained to the second end of the elongated strap, wherein the safety lock comprises a push button to enable sliding of the safety lock. However, Dougherty teaches a safety lock is slidably positioned on the elongated strap between the fixed loop and the ring, such that the ring is constrained to the second end of the elongated strap, wherein the safety lock comprises a push button to enable sliding of the safety lock. (fig. 1 and 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Van Bemmelen’s leash with the safety lock as taught by Doughert’s .
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Van Bemmelen in view of Liang as applied to claim 1 above, further in view of Gurrey (US 3884190).
Regarding claim 4, Van Bemmelen as modified by Liang teaches the invention substantially as claimed but fails to teach but fails to teach a swivel snap. However, Gurrey teaches a leash comprising a swivel snap connector (claim 1, fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Van Bemmelen’s leash fastener with the swivel snap connector as taught by Gurrey’s leash to prevent the leash from tangling.
Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Therrian in view of Van Bemmelen.
Regarding claim 10, Therrian teaches a pet leash, consisting of: an elongated strap defining a first end (Loop D end) disposed oppositely a second end (Loop A end); wherein the first end defines a fixed loop (Loop D); the fixed loop is configured to be held by a user (para. 0011, fig. 1); a ring defined on the second end (opening slide 10, fig. 2); the ring slidably disposed around the elongated strap, between the first end and the second end thereof, such that, an adjustable loop is defined (para. 0009); a safety lock (check device 30) is slidably positioned on the elongated strap between the fixed loop and the ring, such that the ring is constrained to the second end of the elongated strap (para. 0009, fig. 2); wherein the elongated strap is movable between a first position and a second position, wherein the first position is defined where the elongated 
Regarding claim 13, Therrian as modified by Van Bemmelen teaches the invention substantially as claimed and Van Bemmelen further teaches wherein the fixed loop at the first end of the elongated strap is formed by securing a terminal end of the elongated strap to a portion of the elongated strap (col. 2, ll. 13-15, fig. 2).
Regarding claim 14, Therrian as modified by Van Bemmelen teaches the invention substantially as claimed and Therrian further teaches wherein the elongated .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Therrian in view of Van Bemmelen as applied to claim 10 above, further in view of Liang.
Regarding claim 11, Therrian as modified by Van Bemmelen teaches the invention substantially as claimed but fails to teach wherein the fastener comprises a carabiner. However, Liang teaches a carabiner (510, col. 3, ll. 36-37). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Therrian’s leash fastener with a carabiner as taught by Liang’s system to prevent unwanted disengagement of the system.
Regarding claim 11, Van Bemmelen as modified by Liang teaches the invention substantially as claimed and Liang further teaches wherein the fastener comprises a carabiner (510, col. 3, ll. 36-37).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Therrian in view of Van Bemmelen as applied to claim 10 above, further in view of Gurrey (US 3884190).
Regarding claim 12, Therrian as modified by Van Bemmelen teaches the invention substantially as claimed but fails to teach but fails to teach a swivel snap. However, Gurrey teaches a leash comprising a swivel snap connector (claim 1, fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention .
Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see page 19, filed 2/3/2021, with respect to claims 1-4, 6-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Bemmelen (US 9392769) in view of Liang et al. (US 9441665) as disclosed in the above office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONY E EVANS/Primary Examiner, Art Unit 3647